 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDK-F Products,Inc,andInternationalAssociation ofMachinistsand Aerospace Workersand Its Dis-trictLodge No. 86, AFL-CIO, Petitioner. Case27-RC-3244March 15, 1968DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBy MEMBERS FANNING, JENKINS, AND ZAGORIAPursuant to a stipulation for certification uponconsent election executed by the parties on June20, 1967, an election by secret ballot was con-ducted in the above-entitled proceeding on July 11,1967, under the direction and supervision of theRegionalDirectorforRegion27 (Denver,Colorado). Upon the conclusion of the election, atallyof ballots was furnished the parties, in ac-cordance with National Labor Relations BoardRules and Regulations.The tally of ballots shows that there were approx-imately 173 eligible voters and that 129 ballotswere cast, of which 32 were for the Petitioner, 96were against the Petitioner, and 1 was void.On July 18, 1967, the Petitioner filed timely ob-jections to the' conduct of the election and conductaffecting the, results of the election. The RegionalDirector caused an investigation of the objectionsto be made and, thereafter, on October 11, 1967,issued and served on the parties his report andrecommendations on objections to election. In hisreport, the Regional Director concluded that thePetitioner's objections in paragraphs one throughfour and six and seven, as set forth in the section ofhis report entitled "The Objections," lack meritand recommended to the Board that those objec-tions be overruled. He further concluded that theobjection in paragraph five had merit, and recom-mended that it be sustained and that the election beset aside.Alternatively, in the event the latterrecommendation was not adopted, the RegionalDirector recommended that a hearing be held toresolve the credibilityissueraised with respect tothe wage increases given by the Employer after thefiling of the petition.Thereafter, on October 16, 1967, the Employerfiled timely exceptions to the Regional Director'sreport with respect to the objections in paragraphfive, and ^ that portion of the Regional Director'srecommendations that a Hearing Officer resolvethe credibility issue raised by the wage increases,requesting that a hearing be held to permit the Em-ployer an opportunity to present evidence in sup-port of its position. No other exceptions were filed.The Board issued an order directing a hearing onNovember 15, 1967, in which it adopted,pro for-170 NLRB No. 41ma,the Regional Director's recommendation thatthePetitioner'sobjections in paragraphs onethrough four and six and seven, be overruled,reserved ruling on the Regional Director's recom-mendations as to paragraph five, and ordered that ahearing be held for the purpose of receivingevidence to resolve the credibility issue raised bythewage increases given by the Employer sub-sequent to the filing of the petition.Itwas further ordered that the Hearing Officerdesignated to conduct such a hearing shouldprepare and cause to be served on the parties a re-port containing resolutions of credibility of wit-nesses, findings of fact, and recommendations tothe Board as to the disposition of said issues.Pursuant to the Board's Order, a hearing washeld on December 6, 1967, before Hearing OfficerJ.Donald Meyer. All parties participated and weregiven full opportunity to examine and cross-ex-amine witnesses and to introduce evidence bearingon the issues. On December 19, 1967, the HearingOfficer issued and duly served on the parties his re-port, in which he recommended that the objectionwith respect to the merit increases be overruled. Hefurther recommended that the Board proceed toissue its ruling on the Regional Director's recom-mendations as to paragraph five of the Petitioner'sobjections. No exceptions were filed to this report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein. -2.The Petitioner is a labor organization clamingto represent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties stipulated, and we find, that allproduction and maintenance employees employedat the Employer's plants located at 2360 IndustrialLane, Broomfield, Colorado, and 3100 East 43rdAvenue, Denver, Colorado, excluding all officeclericalemployees, salesmen, professional em-ployees,draftsmen, guards, and supervisors asdefined in the Act, constitute a unit for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.5.The Board has reviewed the rulings made bythe Hearing Officer at the hearing and finds that no K-F PRODUCTS, INC.prejudicial error was committed. The rulings arehereby affirmed. The Board has considered theHearing Officer's report, the Regional Director'sreport on objections and the exceptions thereto,and the entire record in the case, and herebyadopts the Regional Director's conclusions andrecommendation that the Petitioner's objection inparagraph five be sustained and that the election beset aside.Petitioner's objection is "That Company sent outmisleading propaganda to employees which Peti-tioner had no opportunity to answer." The Re-gional Director found that the Employer mailed aletter to all employees on July 7, 1967, which in thenormal course of business would be received by theemployees on Saturday, July 8, 1967.In this letter, among other campaign propaganda,were seven questions and answers. The lastquestion was: "If the Union wins and for somereason I am expelled from the Union, would I losemy job at K-F?" The answer was "Yes, if the con-tract provided for a Union shop or maintenance of'An election eligibility list, containing the names and addresses of all theeligible voters,mustbe filed by the Employer with the Regional Directorfor Region 27 within 7 days after the date of this Decision and Direction ofElection. The Regional Director shall make the list available to all partiesto the election No extension of time to file this list shall be granted by the367membership." This answeris a misleadingrepresen-tation of the law. Although there are many reasonsfor whicha union canexpel a member, expulsionfor other than nonpayment of dues or initiation feescan not lawfully affect job tenure. Inasmuch as thePetitioner did not become aware of thismisstate-ment untilMonday, July 10, 1967, the day beforethe election, an effective -reply was impossible. Ac-cordingly, we shall set aside the election of July 11,1967, and direct that a second election be held.ORDERIt ishereby ordered that the election conductedherein on July 11, 1967, among the employees ofK-F Products, Inc., at its Bloomfield, Colorado, andDenver, Colorado, establishments, be, and it herebyis, set aside.[Direction of Election' omitted from publica-tion.]RegionalDirector except in extraordinary circumstances.Failure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filedExcelsior Underwear Inc.,156 NLRB1236